Citation Nr: 0819692	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. What evaluation is warranted from August 20, 1993, for 
hemorrhoids?

2. What evaluation is warranted from September 24, 2001, for 
pes planus?

3. Entitlement to service connection for chronic left knee 
pain, secondary to pes planus.

4. Entitlement to service connection for a right knee 
disorder, secondary to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to May 1984, 
November 1989 to April 1990, and from November 1990 to August 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that granted entitlement to service connection 
for pes planus and hemorrhoids and assigned non compensable 
ratings effective from August 20, 1993.

This case also comes to the Board from a July 2003 rating 
decision by the Los Angeles, California, RO that among other 
issues, denied entitlement to service connection for 
bilateral knee disorders. This decision also granted a 10 
percent rating for pes planus, effective from September 24, 
2001.  Finally, the July 2003 decision continued the initial 
noncompensable rating for hemorrhoids.

While the RO increased the rating to 10 percent for pes 
planus, the claim for increased rating remains in controversy 
because the rating is less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2004, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the San Diego, California RO. 
A transcript of that hearing is of record.

In February 2007, the veteran submitted evidence directly to 
the Board without waiving her right to have the RO initially 
consider it. Generally, the Board cannot consider additional 
evidence that has not been initially considered by the RO 
unless it obtains a waiver from the veteran. 38 C.F.R. § 
20.1304(c); see also Disabled American Veterans (DAV) v. 
Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003). Here, though, the evidence submitted by the veteran 
was consistent with her extensive medical history and merely 
duplicative of evidence already of record. It indicates she 
had mild to moderate internal hemorrhoids which she is 
already service connected for.  Therefore, a remand to have 
the RO initially consider this evidence is unnecessary.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on her part.


FINDINGS OF FACT

1. For the period from September 24, 2001, bilateral pes 
planus has not been manifested by marked deformity 
(pronation, abduction), pain on manipulation and use 
accentuated, indications of swelling on use, or 
characteristic callosities.

2.  The preponderance of the competent evidence is against 
finding that a right knee disorder is proximately due to or 
the result of a service-connected disability.

3. The preponderance of the competent evidence is against 
finding that a left foot disorder is proximately due to or 
the result of a service-connected disability.


CONCLUSIONS OF LAW

1. For the period from September 24, 2001, the veteran has 
not met the criteria for a rating in excess of 10 percent for 
bilateral pes planus. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.7, 
4.118, Diagnostic Code 5276 (2007).

2. A right knee disorder was not incurred or aggravated in-
service, and it is not due to a service connected disorder. 
38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).
 
3. A left knee disorder was not incurred or aggravated in-
service, and it is not due to a service connected disorder. 
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in October 2002, February 2003, June 2006, and August 
2006 correspondence and a March 2004 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case provided specific notice of the rating criteria used to 
evaluate the nature and extent of her pes planus.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The correspondence informed the claimant of the need to 
submit all pertinent evidence in her possession.  The August 
2006 correspondence the case provided adequate notice of how 
ratings and effective dates are assigned.  The claim was 
readjudicated in a November 2006 supplemental statement of 
the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of all of her claims.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony in light of the notice provided. 
 Because the veteran has actual notice, and because the claim 
has been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor her 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

I. Increased ratings  

The veteran and her representative contend that the 
claimant's pes planus is manifested by symptomatology that 
warrants the assignment of a higher initial rating from 
September 24, 2001.  It is requested that the veteran be 
afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.   Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

What evaluation is warranted from September 24, 2001, for pes 
planus?

Pes planus is evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5276, which provides a 10 percent 
rating for moderate bilateral pes planus manifested by weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, pain on manipulation and use of the 
feet, bilaterally or unilaterally.  A 30 percent rating is 
warranted for severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities. 

A January 1994 rating decision granted service connection for 
pes planus and assigned a non compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flat feet), 
effective from August 20, 1993. A July 2003 rating decision 
thereafter granted a 10 percent rating for the pes planus 
also under Diagnostic Code 5276 effective from September 24, 
2001.

At an April 2003 VA feet examination the veteran reportedly 
tried orthotics and cortisone shots which did not help. She 
had not been recommended for surgery.  Affect on the right 
was greater than the left plantar surface. The veteran denied 
swelling but reported some weakness, tenderness and stiffness 
of the patellofemoral areas with intermittent numbness.  She 
reported difficulty walking more than two to three blocks, 
and claimed that while she was unable to play sports, she had 
not lost time from work.  She had been diagnosed with plantar 
fasciitis and recommended for conservative treatment.  

Examination revealed some mildly abnormal weight bearing 
signs on the right lateral foot.  There were no calluses or 
breakdown. There was a bunion on the right medial foot with 
some mild to moderate prominence and tenderness.  No 
assistive devices were needed. The feet and toes were without 
tenderness, or deformities.  Palpation of plantar surfaces 
produced moderate tenderness.  No tenderness to palpation of 
the Achilles tendon. The veteran did not have pes cavuus or 
drop foot.  Dorsiflexion of the toes and ankles produced no 
pain. There were no hammertoes or Morton's metatarsalgia.  
There was evidence of moderate hallux valgus on the left and 
slight on the right. There was plantar and heel tenderness 
bilaterally with mild plantar ligament stiffness in the right 
foot.  There was no edema, synovitis, or instability of the 
feet noted.  There was limited function of standing and 
walking but no assistive devices were required.  No 
abnormalities of either foot were demonstrated by x-rays.  
The diagnosis was bilateral pes planus with plantar 
fasciitis.  

In an October 2006 VA examination the claims file was 
reviewed prior to examination.  The examiner noted that the 
veteran reported developing bilateral foot pain in service.  
She reported pain after standing for 15- 20 minutes and 
difficulty being on her feet for extended periods. She has 
very minimal ambulatory requirements at work.  She denied any 
significant occupational impairment due to pes planus.

Examination revealed the veteran stood with a rather definite 
pronation of the feet.  That is she appeared to have mild 
flatfoot deformity. (grade 1 pes planus) with plantar 
fasciitis.  She could walk on tiptoes or heels without 
difficulty.  Manipulation of her feet suggested slight pain 
the midtarsal area with normal motor power and excellent 
circulation.  There was no evidence of edema, weakness, or 
instability.  Achilles alignment was normal.  The veteran's 
impairment was largely on the basis of pain. There were 
structural changes related to the slight flattening of the 
longitudinal arches but no indications of instability or 
incoordination.  Weakness and instability did not appear to 
be a significant issue but lack of endurance was a definite 
factor.  

A November 2006 VA Medical Center podiatry clinic report 
noted that the veteran was last seen 6 months before.  She 
reported complaints pertaining to right knee, left hip, and 
left shoulder pain. Recent foot x-rays revealed no acute 
injuries.  She was able to walk comfortably initially then 
gets ball of foot pain, and numbness bilaterally in the toes.  
Examination revealed good foot care, bilateral pes planus, no 
callosities bilaterally, normal range of motion and muscle 
strength, bilaterally.  The impression was chronic bilateral 
metatarsalgia with neuropathy; and, pes planus.     

The evidence confirms that the veteran has bilateral pes 
planus, but there is objective pathology of no more than mild 
to moderate disability.  Throughout the appellate term there 
is no evidence of severe pes planus.  There is no evidence of 
that her pes planus causes a marked deformity concerning 
either pronation or abduction, pain on manipulation and use 
is not accentuated, and there are no indications of swelling 
on use, or characteristic callosities

In the absence of pertinent lay or medical evidence of severe 
pes planus the criteria for a 30 percent rating are not met 
from September 24, 2001.  See 38 C.F.R. § 4.71a, DC 5276.

II. Entitlement to service connection for bilateral knee 
disabilities

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein. 38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

The veteran does not claim that either a right or a left knee 
disorder was incurred during active service.  Instead the 
veteran asserts that she developed right and left knee 
disabilities as a result of her service- connected pes 
planus. 

VA Medical Center records dated in December 2002 and March 
2003 note complaints of bilateral knee pain with patellar 
grinding.  There was no instability or effusion.  X-rays were 
normal.  A May 2003 clinical record notes a 10 year history 
of bilateral knee pain as well as numerous other body pains.  
May 2003 and August 2004 VA treatment records include 
opinions that her service connected pes planus may play a 
role in her right knee osteoarthritis.  Moreover, in May 
2003, a VA physical therapist found that the appellant 
suffered from flat feet, that she walked on her arches with 
excessive pronation and nearly absent supination, and that 
these factors were leading to genu valgus.  Genu valgus is 
the knee disorder more commonly referred to as knock knees.  
In light of these opinions, the Board remanded the case in 
July 2004.

At an October 2006 VA examination the claims file was 
reviewed prior to examination.  The examiner noted that the 
veteran reported that she was gradually becoming aware of 
"grinding" and "popping" sensations in her knees with pain 
associated with walking up and down stairs.  In the past year 
she had been using slip on type elastic supports. The 
examination of the knees was not remarkable.  She stood erect 
with no evidence of deformity.  There was no swelling, 
effusion, or temperature increase.  She was able to squat 
without evidence of articular crepitation. Both knees 
extended fully to 0 degrees and flexed to 155 degrees 
actively and passively without evidence of significant pain.  
Manipulation of the knees failed to demonstrate any evidence 
of ligamentous laxity or instability.  Furthermore with 
manipulation no articular crepitation was noted. Objectively 
repetitive manipulation of the knees did not appear to be 
associated with significant increased symptoms or evidence of 
additional functional impairment.  

The examiner noted that a review of the claims file revealed 
a chronic pes planus condition during service.  The medical 
records reveal but a single reference of a 10 to 11 year 
history of right knee pain.  However the medical records 
subsequent to service fail to identify any specific knee 
complaints.  She has currently been diagnosed with chronic 
patellofemoral pain syndrome of both knees with evidence of 
mild articular crepitation of the right knee consistent with 
early chondromalacia.  The examiner found, however, that:

The current examination of the veteran 
fails to identify any grossly abnormal 
gait, and it would be my opinion that it 
is extremely unlikely that the condition 
of her feet would lead to significantly 
abnormal stresses on the knees, possibly 
resulting in the current evidence of 
chondromalacia and the chronic 
patellofemoral pain syndrome.  Thus, it 
would be my opinion that the condition of 
her knees is less likely as not (less 
than a 50-50 probability) caused by or as 
a result of the service connected painful 
flatfeet.

In reaching this opinion, I have taken a 
history from the veteran, performed a 
physical examination, reviewed her 
current x-rays, reviewed her medical 
"C" file, and relied on my 50 years of 
experience in the field of orthopedics.

While the veteran complained of occasional bilateral knee 
pain, the preponderance of the competent medical evidence is 
against finding that a current right or left knee disability 
is related to service or a service connected disorder. Pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute disability 
for which service connection may be granted. Sanchez- Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  While the May 2003 
and August 2004 VA treatment records include opinions that 
her service connected pes planus may play a role in her right 
knee osteoarthritis, those opinions were conditional.  The 
United States Court of Appeals for Veterans Claims has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  Perman v. Brown, 5 
Vet.App. 237, 241 (1993).  

In contrast, the 2006 VA examiner found without equivocation 
that it was extremely unlikely that the condition of her feet 
would lead to significantly abnormal stresses on the knees, 
possibly resulting in the current evidence of chondromalacia 
and the chronic patellofemoral pain syndrome.  In the absence 
of a chronic pathological process associated with the 
veteran's right and left knees secondary to pes planus, and 
without competent evidence that these disorders are caused or 
aggravated by a service connected disorder, there is no 
reasonable basis to establish service connection for 
disorders.

In reaching the above conclusions, the Board has not 
overlooked the veteran's, her mother's, or her 
representative's written statements to the RO or the 
claimant's statements to VA clinicians.  While lay witnesses 
are competent to describe experiences and symptoms that 
result there from, because lay persons are not trained in the 
field of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements, addressing the clinical severity 
of the claimant's pes planus, or relationships of nonservice 
connected disorders to service connected disorders, are not 
probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, since the preponderance of the evidence is 
against the claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A rating in excess of 10 percent for pes planus is denied.

Service connection for chronic left knee pain, secondary to 
pes planus is denied.

Service connection for a right knee disorder, secondary to 
pes planus.


REMAND

In February 2007, the appellant submitted additional 
pertinent evidence concerning the question what evaluation is 
warranted for hemorrhoids since August 20, 1993, without 
waiving initial consideration of this evidence by the agency 
of original jurisdiction.  Accordingly, due process requires 
that this claim be remanded to afford the appellant an 
opportunity to have that evidence initially reviewed by the 
RO.  38 C.F.R. § 20.1304 (2007).  

Accordingly, this case is REMANDED for the following action:

The RO shall review the additional 
evidence submitted in February 2007.  If 
the decision remains adverse to the 
appellant either in whole, or in part, 
the RO shall prepare a supplemental 
statement of the case, and offer the 
appellant and her representative an 
opportunity to respond.  The case should 
then be returned to the Board if 
otherwise in order.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case, either favorable or 
unfavorable, at this time, as the purpose of this REMAND is 
to ensure due process.  The veteran need take no action 
unless otherwise notified.  VA will notify her if further 
action is required on her part.  She has the right to submit 
additional evidence and argument concerning the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


